Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 10/08/2021. Claims 1-20 are pending in the case. Claims 1, 11, and 17 are independent claims. All claims are examined and rejected accordingly. This action is Final.

Applicant Response
In Applicant’s response dated 10/08/20211, Applicant amended Claimed 1, 14,11,12 and  17 and argued against all objections, and rejections previously set forth in the Office Action dated 07/08/2021.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WILHITE (US Publication US 20170246545 A1, Pub. Date: August ,31 2017 in view of Wang et al. (US Publication US 20180331986 A1, Pub Date: Nov. 15, 2018) in view of Schlegel et al. (US Publication 20120072867 A1, Pub Date: March 22, 2012)

Regarding independent Claim 1,
	WILHITE teaches a method of controlling information push within an integrated platform (see Abstract describing a push information regarding chatroom contents based on the live event), comprising:
obtaining custom information associated with a group of users  (see WILHITE: Fig.2, [0023], “GUI 32 represents an available chatroom (group of users) titled “Dub Nation”. This chatroom may be an existing chatroom to which the user currently viewing GUI 32 has been invited (e.g., automatically invited based on user preferences, profile, prior activity, and/or social media comments; invited personally by another user or athlete; etc.) or, alternatively, a chatroom set up by the current user. … By way of this chatroom, invited participants may send texts, pictures, audio, and/or video to each other. In addition, updates associated with the selected team and/or athlete may be posted to the chatroom.  In this example, an update (custom information) is being automatically pushed into the Dub Nation chatroom regarding a live game involving the followed team.”, i.e. the updates are the custom information associated with the group of users and pushed in chat room)
wherein the custom information is automatically generated by other functional applications of the integrated platform that are different from a first functional application of the integrated platform used by the group of users (see WILHITE: Fig.2, [0023], “ an update is being automatically pushed into the Dub Nation chatroom regarding a live game involving the followed team. The update includes a short synopsis of the current state of the game (e.g., that the game is in the third quarter, what the score is, and game statistics of the leading player for each team). It is contemplated that the updates may either be automatically posted as they become available (e.g., using a commercially available service that tracks and provides such information), or manually selectable by a member of the chatroom, the chatroom service itself, or by athletes or sponsors, as desired. For example, the update may be automatically pushed or pulled into all chatrooms that are currently following one of the two teams competing in the game based on a predetermined or user-defined schedule (e.g., every 5 minutes). i.e. the Update which is a custom information associated with the Dub Nation chatroom is generated by other functional applications such as apps from sports companies such as ESPN, CBS Sports, and Yahoo provide score updates ( [0003]) and the Dub Nation chatroom is the first functional application that is different from the other functional application.)
wherein the first functional application is configured to perform a group chat function (see WILHITE: Fig.2, [0023],” GUI 32 represents an available and wherein the other functional applications comprise at least one of an application configured to perform a live broadcasting function, an application configured to perform functions on news, an application configured to perform functions on pictures, or an application configured to perform functions on videos (see (see WILHITE: Fig.2, [0023], “The update includes a short synopsis of the current state of the game (e.g., that the game is in the third quarter, what the score is, and game statistics of the leading player for each team)”
WILHITE does not explicitly teach or disclose the method wherein:
determining a second content to be displayed in at least one second interface and a format of displaying the second content in the at least one second interface based at least in part on the custom information and at least one predetermined rule; 
generating the at least one second interface, the at least one second interface comprising the determined second content displayed in the determined format; 
defining at least one operation associated with the at least one second interface;
determining a location of displaying the at least one second interface above a first interface associated with the first functional module based at least in part on a first content displayed in the first interface wherein the determining the location of displaying the at least one second interface further comprises determining an area that does not interfere with displaying the first content in the first interface; 
pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location; and 
performing the at least one operation in response to receiving an instruction from a user among the group of users.
	However, Wang teaches the method wherein:
determining a second content to be displayed in at least one second interface (see Wang: [0053], "Content or an identifier of the media information releasing message interface is transmitted to the media information releasing message interface for presentation by using the floating window") and a format of displaying the second content in the at least one second interface based at least in part on the custom information and at least one predetermined rule (see Wang: [0048], "The media information releasing message interface corresponding to the media information releasing message may be generated cording to the basic information of the media information, the basic information of the media information releasing initiator, the basic information of the receiver, (i.e. predetermine rules to display the content of media information). A name of the media information releasing initiator, introduction information of the media information, and the like are displayed on the interface.")
generating the at least one second interface (see Wang: [0052] ,“present (generate) by using a floating window”), the at least one second interface comprising the determined second content displayed in the determined format (see Wang: [0048], “a form of the interface may be customized. For example, the color, the size, the background, the pattern, or the like is customized.” i.e. the color, size or background or pattern are some of the examples of the format of the determined contents )
defining at least one operation associated with the at least one second interface (see Wang : [0055], “the first operation may be a mouse click, a touch operation on a touchscreen, or the like. When the first operation is detected, the media information obtaining request is generated.”)
performing the at least one operation in response to receiving an instruction from a user among the group of users (see Wang: Fig.3, [0054], “Obtain a first user operation performed on the media information releasing message interface, the first operation triggering a media information obtaining request, so that a server shares media information according to the media information releasing configuration.” )
	Because WILHITE and Wang are in the same/similar field of endeavor of messaging applications, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE to include  the method of determining and generating a second content to be displayed in at least one second interface and a format of displaying the second content in the at least one second interface based at least in part on the custom information and at least one predetermined rule and performing an operation  on the second content that is displayed in the use interface as taught by Wang. After modification of WILHITE by Wang, custom information that is generated by other functional application different from the chat room application and automatically displayed or pushed to be displayed in the chat room can also implement a rule on the display format of the custom information and perform an operation on the custom information as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive 
	As shown above, WILHITE and Wang teaches all the limitations of claim 1. WILHITE and Wang does not explicitly teach or suggest the method of determining a location of displaying the at least one second interface above a first interface associated with the first functional module based at least in part on a first content displayed in the first interface wherein determining the location of displaying the at least one second interface further comprises determining an area that does not interfere with displaying the first content in the first interface; and pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location. 

	However, Schlegel teaches the method wherein:
determining a location of displaying the at least one second interface above a first interface associated with the first functional module based at least in part on a first content displayed in the first interface (see Schlegel: Fig.1, [0050], “exact location for displaying the pop-up menu (second interface) an be determined based on both the location of a display object that has the current input focus location (location of the first function module application) and the boundary of a content area for the display object. Depending on the immediate prior user actions and the current state of items in the display area, the display object that has the current input focus can be defined differently.”) wherein
determining the location of displaying the at least one second interface further comprises determining an area that does not interfere with displaying the first content in the first interface (see Schlegel: Fig.1, [0074], “the pop-up menu 118 can be presented at a location that is close to the current input focus location (e.g., as indicated by the text cursor 114). However, instead of having the pop-up menu anchored at exactly the location of input focus, the operating system can identify a display object encompassing the location of input focus and the display object is deemed to have the current input focus. Then, the operating system can determine a content area of the display object that should not be obscured by the pop-up menu 118”); see also [0081], describing “In order to determine the content area of the display object, the operating system can determine a boundary that encloses all the content that should not be obscured by the pop-up menu”)
pushing the at least one second interface so as to display the at least one second interface above the first interface at the determined location (see Schlegel: Fig.7, [0113], “operating system can cause the pop-up menu to be presented at a location in proximity to the location of input focus in the desktop environment, where the pop-up menu includes a menu hierarchy of an active application-level menu bar in the desktop environment (706).”)
	Because WILHITE , Wang and Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE and Wang to include the determining a location of displaying the at least one second interface and displaying the second interface on the determined location so that the Schlegel. One would have been motivated to make such a combination in order to improve a user’s ability reading or interacting with the displayed content without interruption or interference form pop up or notification. 
	
Regarding Claim 2,
	WILHITE , Wang, and Schlegel teaches all the limitations of Claim 1. Wang further teaches the method wherein 5determining a display mode of the at least one second interface based on a content form parameter and content quantity parameter of the custom information (see Wang: Fig.7, [0048], “The media information releasing message interface corresponding to the media information releasing message may be generated according to the basic information of the media information, the basic information of the media information releasing initiator, the basic information of the receiver, and the like. A name of the media information releasing initiator, introduction information of the media information, and the like are displayed on the interface. A form of the interface may be customized. For example, the color, the size, the background, the pattern, or the like is customized. FIG. 7 shows a red packet sharing message interface 310 corresponding to a gift package, where the red packet sharing message interface 310 includes introduction information 311 of the red packet and a red packet cover 312.”)
	Because WILHITE and Wang in view of Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method WILHITE, Wang, and Schlegel to include the determining a display mode of the at least one second interface based on a content form parameter and content quantity parameter of the custom information as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface object display location in an integrated chat application.

Regarding Claim 3,
	WILHITE, Wang, and Schlegel teaches all the limitations of Claim 2. Schlegel further teaches the method comprising changing the display mode of the at least one second interface in response to a change of 10the determined location (see Schlegel: [0081], “In order to determine the content area of the display object, the operating system can determine a boundary that encloses all the content that should not be obscured by the pop-up menu”)
	Because WILHITE and Wang in view of Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, Wang, and Schlegel to include changing the display mode of the at least one second interface in response to a change of 10the determined location as taught by Schlegel. One would have been motivated to make such a combination in order to improve a user’s ability reading or interacting with the displayed content without interruption or interference form pop up or notification.

Regarding Claim 4,
	teaches all the limitations of Claim 1. Wang further teaches method wherein the at least one second interface floats above the first interface at the determined location (see Wang: Fig.7, [0048],  “shows a red packet sharing message interface 310 corresponding to a gift package, where the red packet sharing message interface 310 includes introduction information 311 of the red packet and a red packet cover 312.”)
	Because WILHITE and Wang in view of Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, Wang, and Schlegel to include second interface floats above the first interface at the determined location as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface object display location in an integrated chat application.

Regarding Claim 5,
	WILHITE, Wang, and Schlegel teaches all the limitations of Claim 1. Wang further teaches wherein the at least one second interface comprises a plurality of second interfaces (see Wang: Fig.8, [0085], “The monetary gift obtaining success interface 320 includes a monetary gift sharing user image 321, a monetary gift sharing user name 322, blessing information 323, a monetary gift amount 324, and an interface entry 325 of monetary gift receiving details.” i.e. the second interface contains additional interfaces)   
WILHITE and Wang in view of Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, Wang, and Schlegel to include second interface floats above the first interface at the determined location as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface object display location in an integrated chat application.

Regarding Claim 9,
	WILHITE, Wang, and Schlegel teaches all the limitations of Claim 1. Schlegel further teaches updating the at least one second interface displayed above the first interface at the determined location when a new second interface is generated (see Schlegel: Fig.1, “, the current focus location is in the middle of two list items in a list. In some implementations, the entire list can be defined as the display object having the input focus. The reason for having the entire list as the display object is that the user may wish to have the entire list visible while modifying or inserting additional items into the list (updating).”)
	Because WILHITE and Wang in view of Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, Wang, and Schlegel to include the determining a location of displaying the at least one second interface and displaying the second interface on the Schlegel. One would have been motivated to make such a combination in order to improve a user’s ability reading or interacting with the displayed content without interruption or interference form pop up or notification.

Regarding Claim 10,
	WILHITE, Wang, and Schlegel teaches all the limitations of Claim 1. Wang further teaches the system wherein the at least one operation comprises at least one of hiding, transparentizing, reducing, enlarging, sliding, or opening the at least one second interface ( see Wang: for e.g. Fig.8, [0085], “When the monetary gift sharing message interface 310 receives a touch operation of a user, a request for obtaining the monetary gift is triggered, so that the server shares the monetary gift according to a monetary gift sharing configuration corresponding to the monetary gift.”) 
	Because WILHITE and Wang in view of Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, Wang, and Schlegel to include manipulation of second user interface element as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface objects to increase readability in an integrated chat application.

Regarding independent Claim 11,
	Claim 11 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 12,
	WILHITE, Wang, and Schlegel teaches all the limitations of Claim 11. Wang further teaches the determined location is in an area where no chat message is displayed (see Wang: [0058], “the media information releasing message is received by using a chat interface of a first application. The first application includes an instant messaging application and/or a social application.”), and the at least one second interface floats above the first interface at the determined location (see Wang: [0052] Step S220: Present, by using a floating window, the media information releasing message interface on a current display interface.”)
	Because WILHITE and Wang in view of Schlegel address the same issue of providing information in a display screen, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, Wang, and Schlegel to determine a location is in an area where no chat message is displayed as taught by Wang. One would have been motivated to make such a combination in order to provide an electronic devices with faster, more efficient and intuitive methods and interfaces for manipulating user interface objects to increase readability in an integrated chat application.

Regarding Claim 15,
Claim 9 and is rejected under the same rationale.

Regarding Claim 16,
	Claim 16 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 10 and is rejected under the same rationale.

Regarding independent Claim 17,
	Claim 17 is directed to a non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 18,
	Claim 18  is directed to non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 7 and is rejected under the same rationale.

Regarding Claim 19,
	Claim 19 is directed to non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 8 and is rejected under the same rationale.

Regarding Claim 20,
	Claim 20 is directed to non-transitory computer-readable storage medium claim and the claim have similar/same technical features and claim limitations as Claim 9 and is rejected under the same rationale.

Claims 6 -8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WILHITE - Wang in view of Schlegel as applied to claims 1-5, 9-12 and 15-20 above , and in further view of Rodriguez et al., (US Publication 20180367483 A1 , Dec 20, 2018)

Regarding Claim 6,
	WILHITE, Wang, and Schlegel teaches all the limitations of Claim 5. WILHITE - Wang and Schlegel does not explicitly teach the method wherein 5in response to receiving a request of opening the first interface from a user, determining whether the user is a new user.
	However, Rodriguez teaches the method wherein 5in response to receiving a request of opening the first interface from a user, determining whether the user is a new user ( see Rodriguez : [0238], “in response to a message condition being met by a new user joining the embedded session, an associated application object (e.g., character) can provide assistance to the new user by sending one or more messages including hints or tips for application user (e.g., how to play the game) that are displayed only in the new player's chat interface.”)
	Because WILHITE, Wang, and Schlegel in view of Rodriguez are in the same/similar field of endeavor of sharing content in in a group chat session or instant messaging , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date WILHITE, Wang, and Schlegel to include method wherein in response to receiving a request of opening the first interface from a user, determining whether the user is a new user as taught by Rodriguez. One would have been motivated to make such a combination in order to provide users with a secured and efficient chat interface.

Regarding Claim 7,
	WILHITE, Wang, Schlegel, and Rodriguez teaches all the limitations of Claim 6. Wang further teaches the system wherein the first type of second interface is determined based on a predetermined rule (see Wang: [0048], “The media information releasing message interface corresponding to the media information releasing message may be generated according to the basic information of the media information, the basic information of the media information releasing initiator, the basic information of the receiver,( i.e. predetermine rules to display the content of media information).A name of the media information releasing initiator, introduction information of the media information, and the like are displayed on the interface.”). 
	WILHITE, Wang, and Schlegel does not explicitly teach or disclose the system wherein pushing a first type of second interface among the plurality of second interfaces to the 10user in response to a determination that the user is a new user.
	However,  Rodriguez further teaches the method wherein pushing a first type of second interface among the plurality of second interfaces to the 10user in response to a determination that the user is a new user (see Rodriguez: [0241], “in response to a message condition being met by a new user joining the embedded session, an associated application ( i.e. pushing) one or more messages including hints or tips for application user (e.g., how to play the game) that are displayed only in the new player's chat interface”).
	Because WILHITE, Wang,  Schlegel in view of Rodriguez are in the same/similar field of endeavor of sharing content in in a group chat session or instant messaging , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of WILHITE, Wang, and Schlegel to include method wherein pushing a first type of second interface among the plurality of second interfaces to the 10user in response to a determination that the user is a new user as taught by Rodriguez. One would have been motivated to make such a combination in order to provide users with a secured and efficient chat interface.

Regarding Claim 8,
	WILHITE - Wang - Schlegel and Rodriguez teaches all the limitations of Claim 8. Wang teaches the method wherein:
in response to a determination that the user is not a new user, obtaining first timing 15information indicative of a first time when the user opened the first interface last time and obtaining second timing information indicative of a second time when the user opens the first interface this time (see Wang, [0055], When the first operation is detected, the media information obtaining request is generated. The media information obtaining request may include the media information identifier, an identifier of the media information receiver, a time corresponding to the first operation, and the like, so  and
pushing a second type of second interfaces among the plurality of second interfaces to the user, wherein the second type of second interfaces were generated during a period from the first 20time to the second time (see Wang : [0076], “Send a media information obtaining request carrying the user identifier and the media information identifier to a media information server, so that the media information server obtains a corresponding media information releasing configuration according to the media information identifier, and allocates a corresponding media information to the user identifier according to the media information releasing configuration.”)

Regarding Claim 13,
	Claim 7 is directed to system claim and the claim have similar/same technical features and claim limitations as Claim 7 and is rejected under the same rationale.

Regarding Claim 14,
	Claim 14 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 8 and is rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,

	
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20180341387 A1
Segal; Efraim 
 Haifa

System And Method For Management Of An Online Group
US 20200225825 A1
DONG; Chen
Message Processing Method, Message Viewing Method, And Terminal
US 20160179357 A1
CHEN; Jianming 
 Shenzhen

Method, Device And Terminal For Implementing Rotation Of Floating Window
US 20200409512 A1
JING; Lei
Method For Displaying Input Method Interface, Device, And Terminal


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
                                                                                                                                                                                                
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177                                                                                                                                                                                                        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177